DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2006/068618, hereafter “Li”) in view of Duffey (US 5129573), Fukumoto (US 7561442), and further in view of Crotty (US 2011/0299262). 
Regarding claim 8, Li discloses a method for fastening a component by soldering on a printed circuit board [0009, 0020], the component 2/3 having electrical connection elements 4/33 (fig. 4) for making contact with the printed circuit board 10 (fig. 6), comprising a positioning device 6 (fig. 5, auxiliary supporter) which has at least one support 64 (bottom plate) for releasably supporting the positioning device on the printed circuit board 10 (fig. 6) and at least one holding element 63 which can be releasably connected to the component and which, when the component is mounted on the printed circuit board, can be arranged such that it holds the component (fig. 6), the method comprising: 
providing the printed circuit board 10 having at least one contact bore; arranging the component on the printed circuit board with electrical connection elements in the at least one contact bore (fig. 6); releasably arranging, in a manner supporting the component, the at least one holding element 63 of the positioning device 64 on the printed circuit board 10 (fig. 6), wherein the holding element at least partially encompasses a contact element (fig. 6); soldering the connection elements of component to the printed circuit board3 of 8Application No. 16/332,774PATENT; and then removing the positioning device 6 [0023]. Li shows the at least one fixing element 33 having a shaft which remains extending in the axial direction perpendicular to the PCB (fig. 6).
Li discloses soldering the contact bore [0023], but does not specifically show melting and solidifying a soldering material in the contact bores. However, such step is known in the art. Duffey (also drawn to method for fastening through-hole components to a circuit board - abstract) teaches it is generally known in the art to mount components onto the through-holes (contact bores) in the PCB (holes/bores are designed to receive electrical leads/connections of the components) by filling a solder paste material, and subsequently melting and solidifying the solder paste material in the contact bores to secure the components on the PCB by reflow (col. 2, lines 55-68). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to fill the contact bores with a soldering material, and melt & solidify the soldering material in the method of Li because such mounting technique is conventional to secure the electronic components onto the PCB, as taught by Duffey.
Li discloses the component comprising at least one fixing element 33 which appears to have a latching shape (figs. 4, 6), but does not mention whether it is formed of plastic. Nonetheless, such latch fixing element is known in the art. Fukumoto (drawn to electronic component holder) discloses a component H having a fixing element 23 (L-shaped leg- fig. 1) formed of plastic (molded from thermoplastic- col. 3, lines 19-22) and having a shaft with a latch 12 (latching prong), wherein the fixing element is inserted into a capturing hole 17 of a printed circuit board 16 to attach the component (fig. 2; col. 4, lines 19-27). In light of Fukumoto, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a plastic fixing element with at least one latch in the method of Li because it would enable to securely fasten the component to the printed circuit board.  
Li does not disclose at least one capturing bore with a larger diameter than an outermost cross-section of the fixing element so that the fixing element can be inserted without force. However, Crotty (also drawn to mounting component on printed circuit board- abstract) discloses a component 100/300 (shield) comprising fixing legs 108/308 (latching member) having a shaft with at least one latch inserted into a capturing bore 112/312 of a printed circuit board 104/304 without force, wherein the capturing bore has a diameter larger than an outermost cross-section of the fixing element (see figs. 2, 8-10, [0039, 0047]), and the fixing element is mechanically connected to the printed circuit board via solder reflow [0049, 0059]. Crotty discloses that the shaft of the fixing element remains extending in the axial direction perpendicular to the printed circuit board in installed configuration (see fig. 9 below). Crotty teaches that such latching members are configured to not only hold the component in place during solder reflow, but also helps to establish and ensure good/close contact co-planarity, which allows for formation of a good solder joint. With improved co-planarity, the amount of solder paste may be reduced, thus allowing the component to be soldered to the PCB using less solder [0049]. It is also noted that Duffey above teaches filling the bores/holes with a soldering material, melting and solidifying the soldering material by reflow to join the component to PCB.

    PNG
    media_image1.png
    359
    542
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a latching arrangement similar to Crotty in the fastening method of Li & Duffey because doing so would not only hold the component in place during solder reflow, but also help to establish and ensure good/close contact co-planarity for formation of a good solder joint. Moreover, one of ordinary skill in the art would have been motivated to provide a fixing arrangement similar to Crotty in the method of Li since it would improve co-planarity, thereby reducing the amount solder paste and allowing the component to be soldered to the PCB using less solder. 
Hence, Li as modified by Duffey, Fukumoto and Crotty above comprises the component including at least one fixing element formed of plastic having shaft with at least one latch, a positioning device, the printed circuit board having at least one capturing bore having a diameter larger than outermost cross-section of the fixing element so that the fixing element can be inserted into the capturing bore without force, wherein the solidified solder material surrounds at least a portion of the fixing elements within the capturing bore to provide a mechanical connection, the shaft including at least one latch element which in combination with the solidified solder resists subsequent movement of the shaft in the axial direction, thereby establishing  good/close contact co-planarity for formation of a good solder joint.
As to claim 10, examiner notes that “a supporting element” is optional in previous claim 8 (a contact element or a supporting element) and therefore, not required to meet the claim. Moreover, the location of a supporting element should be properly defined and positively claimed for patentable weight.
Regarding claim 11, Li discloses a method for fastening a component by soldering on a printed circuit board [0009, 0020], the component 2/3 having electrical connection elements 4/33 (fig. 4) for making contact with the printed circuit board 10, at least one fixing element (e.g. any feet 33 in fig. 4 or post 211 in fig. 6) that mechanically fixes the component to the printed circuit board 10 (fig. 6), the method comprising: providing the printed circuit board having at least one contact bore and at least one capturing bore (any of several bores in the board); arranging the component on the printed circuit board with electrical connection elements in the at least one contact bore and the at least one fixing element in the at least one capture bore (fig. 6); soldering the connection elements of component to the printed circuit board3 of 8Application No. 16/332,774PATENT [0023]. Li shows the at least one fixing element 33 having a shaft which remains extending in the axial direction perpendicular to the PCB (fig. 6).
Li discloses soldering the contact bore [0023], but does not specifically show melting and solidifying a soldering material in the contact bores. However, such step is known in the art. Duffey (also drawn to method for fastening through-hole components to a circuit board - abstract) teaches it is generally known in the art to mount components onto the through-holes (contact bores) in the PCB (holes/bores are designed to receive electrical leads/connections of the components) by filling a solder paste material, and subsequently melting and solidifying the solder paste material in the contact bores to secure the components on the PCB by reflow (col. 2, lines 55-68). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to fill the contact bores with a soldering material, and melt & solidify the soldering material in the method of Li because such mounting technique is conventional to secure the electronic components onto the PCB, as taught by Duffey.
Li discloses the component comprising at least one fixing element 33 which appears to have a latching shape (figs. 4, 6), but does not mention whether it is formed of plastic. Nonetheless, such latch fixing element is known in the art. Fukumoto (drawn to electronic component holder) discloses a component H having a fixing element 23 (L-shaped leg- fig. 1) formed of plastic (molded from thermoplastic- col. 3, lines 19-22) and having a shaft with a latch 12 (latching prong), wherein the fixing element is inserted into a capturing hole 17 of a printed circuit board 16 to attach the component (fig. 2; col. 4, lines 19-27). In light of Fukumoto, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a plastic fixing element with at least one latch in the method of Li because it would enable to securely fasten the component to the printed circuit board.  
Li does not disclose at least one capturing bore with a larger diameter than a cross-section of the fixing element so that the fixing element can be inserted without force. However, Crotty (also drawn to mounting component on printed circuit board- abstract) discloses a component 100/300 (shield) comprising fixing legs 108/308 (latching member) having a shaft with at least one latch inserted into a capturing bore 112/312 of a printed circuit board 104/304 without force, wherein the capturing bore has a diameter larger than an outermost cross-section of the fixing element (see figs. 2, 8-10, [0039, 0047]), and the fixing element is mechanically connected to the printed circuit board via solder reflow [0049, 0059]. Crotty discloses that the shaft of the fixing element remains extending in the axial direction perpendicular to the printed circuit board in installed configuration (see fig. 9 above). Crotty teaches that such latching members are configured to not only hold the component 100 in place during solder reflow, but also helps to establish and ensure good/close contact co-planarity, which allows for formation of a good solder joint. With improved co-planarity, the amount solder paste may be reduced, thus allowing the component to be soldered to the PCB using less solder [0049]. It is noted that Duffey already teaches filling the bores/holes with a soldering material, melting and solidifying the soldering material to join the component to PCB by reflow. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a latching arrangement similar to Crotty in the fastening method of Li & Duffey because doing so would not only hold the component in place during solder reflow, but also help to establish and ensure good/close contact co-planarity for formation of a good solder joint. Moreover, one of ordinary skill in the art would have been motivated to provide a fixing arrangement similar to Crotty in the soldering method of Li since it would improve co-planarity, thereby reducing the amount solder paste and allowing the component to be soldered to the PCB using less solder. 
Hence, Li as modified by Duffey, Fukumoto and Crotty above comprises the component including at least one fixing element formed of plastic having shaft with at least one latch, a positioning device, the printed circuit board having at least one capturing bore having a diameter larger than a cross-section of the fixing element so that the fixing element can be inserted into the capturing bore without force, wherein the solidified solder material surrounds at least a portion of the fixing element within the capturing bore to provide a mechanical connection, the shaft including at least one latch element which in combination with the solidified solder resists subsequent movement of the shaft in the axial direction, thereby establishing good/close contact co-planarity for formation of a good solder joint.
As to claims 12-13, Li discloses at least one positioning device 6 (fig. 5, auxiliary supporter) which has at least one support 64 (bottom plate) for releasably supporting the positioning device on the printed circuit board 10 (fig. 6) and at least one holding element 63 which can be releasably connected to the component and which, when the component is mounted on the printed circuit board, can be arranged such that it holds the component (fig. 6), Li teaches soldering the connection elements of component to the printed circuit board3 of 8Application No. 16/332,774PATENT; and then removing the positioning device 6 [0023]. In this manner, the positioning device provides a mechanism for assisting the electrical connector component against tilting and enables to perform a reliable mounting of the component on the PCB [0007-008].
As to claims 14-15, Li discloses the component having at least one additional supporting element 6 (E-shaped supporter- fig. 1) being releasably connected to the component 2/3, wherein the supporting element supports the component on the printed circuit board 10 (fig. 6) and is later detached/removed from the component after soldering [0023].
As to claim 17, Li as modified by Duffey and Crotty in claim 8 above includes the at least one latch engaging the soldering material.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2006/068618, hereafter “Li”) in view of Duffey (US 5129573) and further in view of Crotty (US 2011/0299262).
Regarding claim 16, Li discloses a method for fastening a component by soldering on a printed circuit board [0009, 0020], the component 2/3 having electrical connection elements 4/33 (fig. 4) for making contact with the printed circuit board 10, at least one fixing element with a shaft having at least one latch (e.g. any feet 33 in fig. 4 or post 211 in fig. 6) that mechanically fixes the component to the printed circuit board 10 (fig. 6), the method comprising: providing the printed circuit board having at least one contact bore and at least one capturing bore (any of several bores in the board); arranging the component on the printed circuit board with electrical connection elements in the at least one contact bore and the latch of the fixing element is positioned in the at least one capturing bore (fig. 6); soldering the connection elements of component to the printed circuit board3 of 8Application No. 16/332,774PATENT [0023].  Li discloses the component having at least one additional supporting element 6 (E-shaped supporter- fig. 1) being releasably connected to the component 2/3, wherein the supporting element supports the component on the printed circuit board 10 (fig. 6) and is later detached/removed from the component after soldering [0023]. Li shows the at least one fixing element 33 having a shaft which remains extending in the axial direction perpendicular to the PCB (fig. 6).
Li discloses soldering the contact bore, but does not specifically show melting and solidifying a soldering material in the contact bores. However, such step is known in the art. Duffey (also drawn to method for fastening through-hole components to a circuit board - abstract) teaches it is generally known in the art to mount components onto the through-holes (contact bores) in the PCB (holes/bores are designed to receive electrical leads/connections of the components) by filling a solder paste material, and subsequently melting and solidifying the solder paste in the contact bores to secure the components on the PCB by reflow (col. 2, lines 55-68). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to fill the contact bores with a soldering material, and melt & solidify the soldering material in the method of Li because such mounting technique is conventional to secure the electronic components onto the PCB (Duffey).
Li does not disclose at least one capturing bore with a larger diameter than an outermost cross-section of the fixing element so that the fixing element can be inserted without force. Crotty (also drawn to mounting component on printed circuit board- abstract) discloses a component 100/300 (shield) comprising fixing legs 108/308 (latching member) having a shaft with at least one latch inserted into a capturing bore 112/312 of a printed circuit board 104/304 without force, wherein the capturing bore has a diameter larger than an outermost cross-section of the fixing element (see figs. 2, 8-10, [0039, 0047]), and the fixing element is mechanically connected to the printed circuit board via solder reflow [0049, 0059]. Crotty discloses that the shaft of the fixing element remains extending in the axial direction perpendicular to the printed circuit board in installed configuration (see fig. 9 above). Crotty teaches that such latching members are configured to not only hold the component in place during solder reflow, but also helps to establish and ensure good/close contact co-planarity, which allows for formation of a good solder joint. With improved co-planarity, the amount solder paste may be reduced, thus allowing the component to be soldered to the PCB using less solder [0049]. It is noted that Duffey already teaches filling the bores/holes with a soldering material, melting and solidifying the soldering material to join the component to PCB by reflow. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a latching arrangement similar to Crotty in the fastening method of Li & Duffey because doing so would not only hold the component in place during solder reflow, but also help to establish and ensure good/close contact co-planarity for formation of a good solder joint. Moreover, one of ordinary skill in the art would have been motivated to provide a fixing arrangement similar to Crotty in the soldering method of Li since it would improve co-planarity, thereby reducing the amount solder paste and allowing the component to be soldered to the PCB using less solder.
Hence, Li as modified by Duffey and Crotty above comprises the component including at least one fixing element having shaft with at least one latch, a positioning device, the printed circuit board having at least one capturing bore having a diameter larger than outermost cross-section of the fixing element so that the fixing element can be inserted into the capturing bore without force, wherein the solidified solder material surrounds at least a portion of the fixing element within the capturing bore to provide a mechanical connection, the shaft including at least one latch element which in combination with the solidified solder resists subsequent movement of the shaft in the axial direction, thereby establishing good/close contact co-planarity for formation of a good solder joint, and wherein the additional supporting element is releasably connected to the component and detached/removed from the component after soldering. 
As to claim 18, the combination of Li, Duffey and Crotty set forth above includes the at least one latch engaging the soldering material.

Response to Amendment and Arguments
Applicant's arguments with respect to amended claims 8, 11 and 16 filed 6/2/22 have been fully considered but they are not persuasive. In light of recent amendment(s), examiner notes that the previous rejection(s) have been modified based on another embodiment, but rely on the same reference of Crotty. 
Applicant argues:
FIG. 2 of Crotty illustrates the latching members 108 in a pre- installed configuration prior to engagement with the PCB 104. (Emphasis added). ([0013] of Crotty). To move from the pre-installed configuration to an installed configuration, a sufficient force is applied for compressing the shield 100 downwardly onto or toward the PCB 104. The latching members 108 are caused or forced to move from the pre-installed configuration to the installed configuration by relative movement of the shield 100 onto the PCB 104 and subsequent application of force compressing the shield 100 against the PCB 104. That is, the latching members 108 are inserted into the holes 112 and caused to move to the installed configuration by movement and application of force in the direction parallel to the direction of insertion of the latching members 108 into the holes 112. (Emphasis added). ([0041] of Crotty]).
The latching members 108 are configured for engaging the PCB 104 to hold the shield to hold the shield 100 in place during solder reflow and help establish, maintain, or ensure good/close contact or co-planarity between the shield 100 and PCB 104. As such, solder reflow associated with the latching members 108 occurs while the latching members 108 extend at an angle to the axial direction, as shown in annotated FIG. 6 of Crotty. 

In response, examiner first notes that the shaft of fixing element is extended in the axial direction while arranging the component on the PCB (figs. 2, 8). Without acquiescing to the Applicant’s argument above, examiner submits that disclosure of Crotty is not limited to fig. 6. In another embodiment, figs. 8-10 of Crotty shows latching members shaft extending in axial direction perpendicular to the PCB in installed configuration (see annotated fig. 9 above). Furthermore, all the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings relied upon are phrased in terms of a non-preferred embodiment or even as being unsatisfactory for the intended purpose. In re Boe, 148 USPQ 507 (CCPA 1966); In re Watanabe, 137 USPQ 350 (CCPA 1963). “A non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 126 USPQ 383 (CCPA 1960). In the instant case, Crotty fairly teaches several embodiments of fixing/latching members having a shaft extending in the axial direction perpendicular to the PCB and being inserted in at least one capturing bore without force and a latch portion contacting an underside the PCB (figs. 2-10, 12-13), to be subsequently joined by soldering connection [0049]. Based on Crotty’s overall teachings, one of ordinary skill in the art would have found it obvious to provide a suitable latching connection wherein the shaft of the fixing member remains extended in the axial direction while a latch portion contacts an underside of the PCB in installed configuration in order to ensure rigid, secure connection of the component on the PCB.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735